988 A.2d 563 (2010)
201 N.J. 142
STATE of New Jersey, Plaintiff,
v.
Charles D. FRIEDEMANN, Defendant-Movant.
M-409 September Term 2009, 064979
Supreme Court of New Jersey.
January 14, 2010.
ORDERED that the motion for leave to appeal is granted in part, and the matter is summarily remanded to the Superior Court, Appellate Division, to reconsider its order denying defendant's applications to proceed as an indigent, for the assignment of counsel on appeal, and for free transcripts; and for a statement of reasons for its decision in light of Rule 2:7-2(b), Rule 3:4-2(c), Rule 7.3-2(b), and other relevant considerations.
Jurisdiction is not retained.